PER CURIAM:
The claimant brought this action for flood damage to his home, which he alleges occurred due to the respondent’s failure to properly maintain a drain on the road above his property.
The incident giving rise to this claim occurred on March 21, 1998. The claimant’s home is located on Rural Route 8 in McDowell County. The home is located close to the road but below the surface of the pavement. There is a retaining wall on one side between the road and the house, as well as a channel for water runoff. There is a steep hillside on the opposite side of the road. McDowell County had been experiencing rain and snow for a number of days prior to the date in question. The evidence adduced at hearing established that on the day in question a large amount of water flowed down across the road and washed out part of the retaining wall and part of the foundation of the'claimant’s home. The claimant submitted into evidence a repair *168estimate in the amount of $2,850.00. The claimant had no flood insurance.
The claimant submitted into evidence a video-tape showing flood damage inside his basement. The video-tape depicted water flowing across the road and down around the claimant’s home. It was the claimant’s position that one or more drains under the road had become clogged with debris and that the flooding to his home was caused by the respondent’s failure to adequately maintain and clean the drains. It was the respondent’s position that it had no prior notice of a clogged drain and that flood damage occurred throughout the county during the time in question due to the saturated ground and heavy precipitation. The respondent was primarily engaged in snow and ice removal operations at the time.
The Court, after review of the record, is of the opinion that the proximate cause of the claimant’s damages was a combination of the unusually wet weather that occurred during the time in question, as well as the lay of the land and the location of the claimant’s home. While sympathetic to the claimant’s plight, the Court is of the opinion that there is insufficient evidence of negligence on the part of the respondent upon which to justify an award.
Claim disallowed.